In the Missouri Court of Appeals
             Eastern District
FEBRUARY 9, 2016

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.   ED102169    STATE OF MISSOURI, RES V JOHN ARMSTEAD III, APP

2.   ED102327 STATE OF MISSOURI, RES V ANTOINE BARTON, APP

3.   ED102456 JAMES EDWARD MUELLER, APP V STATE OF MISSOURI,
     RES

4.   ED102704 CURTIS LYLES, APP V STATE OF MISSOURI, RES

5.   ED102763 ANTHONY MACK, APP V STATE OF MISSOURI, RES

6.   ED102803 ANTHONY ELLIS, APP V STATE OF MISSOURI, RES

7.   ED102859 JADA BRADY, APP V CENTAUR BUILDING SERV & DES
     RES

8.   ED102870 DEJUAN TUCKER, APP V STATE OF MISSOURI, RES


9.   ED102888 STATE OF MISSOURI, RES V MAURICE WHITE, APP



CORRECTION(S):

1.   ED103789 ST EX REL JODI DAVIS REL V C. KUNZA MENNEYER RES

2.   ED103867    ST EX REL DAVID WILLS REL V HON TOM DEPRIEST
     RES